Name: Commission Regulation (EEC) No 1866/88 of 30 June 1988 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 88 Official Journal of the European Communities No L 166/27 COMMISSION REGULATION (EEC) No 1866/88 of 30 June 1988 amending Regulation (EEC) No 3155/85 providing for the advance fixing of monetary compensatory amounts Whereas the measures provided for in this Regulation are in accordance with the opinion of the management committees concerned, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3155/85 (3), as last amended by Regulation (EEC) No 1002/86 (4), provided for the advance fixing of monetary compen ­ satory amounts ; Whereas monetary compensatory amounts fixed in advance are adjusted if a new agricultural conversion rate takes effect, public announcement of which was made before the application for advance fixing was lodged ; whereas the new agricultural conversion rates resulting from the automatic dismantling arrangement indicated in Article 6 of Regulation (EEC) No 1677/85 are known from the dismantling plan for newly created negative monetary gaps ; whereas the scope of the provisions on adjustment should be extended to cover monetary compensatory amounts fixed in advance after public announcement of the said plan, in line with the dismantling scheduled ; whereas Regulation (EEC) No 3155/85 should be amended accordingly ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is inserted after the first subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 3155/85 : 'For the purposes of this Article a new agricultural conversion rate shall be :  the agricultural conversion rate resulting from implementation of the dismantling arrangement indicated in Article 6 (2) of Regulation (EEC) No 1677/85,  the other agricultural conversion rates.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 6 . (2) OJ No L 182, 3 . 7 . 1987, p. 1 . I3) OJ No L 310, 21 . 11 . 1985, p. 22. (4) OJ No L 93, 8 . 4. 1986, p. 8 .